PER CURIAM.
This is an appeal from an order summarily denying a motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850.
We disagree with the state’s position that this motion was properly denied as successive. This motion attacked a different final proceeding than an earlier 3.850 motion.
We affirm the summary denial on the merits. The circuit court’s handling of the misdemeanor cases was in the context of deciding whether appellant was guilty of violating his probation on a felony offense. The circuit court had jurisdiction.
STONE, FARMER and GROSS, JJ., concur.